DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/6/2022 in response to Office Action 1/11/2022 have been fully considered but they are not persuasive for the following reasons:
Claims 4, 6, 7, 10, 13-16 and 21 are confirmed withdrawn.

Regarding amended claim 1 and 17, Applicant argues that Vetter lid 14 does not include a lip projecting away (page 10, para 1). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lip projecting away from the surface of the lid 14) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Please see the detailed analysis in the rejection below, including a detailed discussion of the “lip projecting away from the surface of the lid 14”, etc.

Regarding claims 8-9 and 22, Applicant assertively argues that Mason and Gross respectively, fails to teach the snap fit and specific shape respectively, because of the amended claim 1 (page 12, para 2 & para 4). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the snap fit and specific shape) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Please see the detailed analysis in the rejection below, including a detailed discussion of the snap fit and specific shape, etc.

Examiner notes that the Rejoinder request will not be considered in light of the above reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 12, 17-20, 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pat 4165815 issued to Vetter (hereinafter “Vetter”).
Regarding claim 1, Vetter teaches a container (Fig 2, container 10) comprising: 
    a base (Fig 2, lower case 20) including, a body portion (Fig 4, portion of 20 that is showing), and 
   a neck portion (Fig 2, portion of 20 that has feature 21), the neck portion defining an open end (Fig 2, open end of 20); and 
    a cap (Fig 4, upper case 12) configured to engage (Fig 1, 12 shown engaged with 20) a portion of the base (Figure 2 ledge top surface portion that creates the Figure 4 dividing line between 12 and 20), the cap including, 
a housing (Fig 2, 19,18,14,15) defining an open cavity (Fig 2, upper recess 19) in the cap, the neck portion extending into the open cavity, 
a hinged lid (Fig 2, hinged 15 lid 14) movable between an open position (Fig 2 shows lid 14 open) providing access to the cavity and a closed position (Fig 1 shows lid 14 closed) sealing the cavity, the hinged lid including a lip (Fig 3, locking tab 16) projecting away from an interior surface of the lid (interior surface of lid) and extending at least partially around a perimeter of the interior surface of the hinged lid (Fig 3 shows 16 extending partially around a perimeter of the lid interior surface), the lip contacting an interior surface of the housing when the hinged lid is in the closed position (Fig 1), and 
a partition (Fig 2, sponge 18 necessarily sits on a partition within recess 19) defining a first compartment (Fig 2, compartment assembly 12 and 14 encapsulates 18 within 19 when closed in Figure 1) in the open cavity of the cap, the hinged lid moving between the open position and the closed position so as to provide access to the first compartment (Fig 2 shows access).

Regarding claim 2, Vetter further teaches at least a portion (Fig 2, lower body portion below ledge top surface portion) of the body portion (Fig 4, portion of 20 that is showing) extends into (Fig 2, cited lower body portion radially extends from the edge in the direction of the open cavity center axis) the open cavity (Fig 2, upper recess 19) and the cap (Fig 4, upper case 12) is configured to engage (Fig 2, 19 is part of 12 that engages 20) the body portion (Fig 4, portion of 20 that is showing).

Regarding claim 3, Vetter further teaches the body portion (Fig 4, portion of 20 that is showing) and the housing (Fig 2, 19,18,14,15) of the cap (Fig 4, upper case 12) have different cross sectional shapes (Fig 4 if it were cross sectioned would make Figure 2 three dimensional features into two dimensional, where the body 20 would have a flat bottom surface and indented top surface, whereas the housing assembly 19,18,14,15 would differ as a simple rectangular prism made from edges defining the housing space).

Regarding claim 5, Vetter further teaches the cap (Fig 4, upper case 12) is configured to engage (Fig 2, “female threads on the lower portion of upper case 12” - col 2, line 41) the neck portion (Fig 2, portion of 20 that has feature 21) of the base (Fig 2, lower case 20).

Regarding claim 11, Vetter further teaches the hinged lid (Fig 2, hinged 15 lid 14) is monolithically formed (Figure 2 shows the lid 14 is seamlessly formed with 19 within 12 through hinge 15) with the housing (Fig 2, 19,18,14,15).

Regarding claim 12, Vetter further teaches the hinged lid (Fig 2, hinged 15 lid 14) includes a living hinge (Figure 2 shows hinge 15 is seamlessly formed between 14 and 12 and relatively thinner than 14, thereby making it a living hinge).

Regarding claim 17, Vetter teaches a cap (Fig 4, upper case 12) for a container (Fig 2, container 10), the cap comprising: 
    a housing (Fig 2, 19,18,14,15) defining a cavity (Fig 2, upper recess 19 combined with the lower portion of 12 as a female thread recess - col 2, line 41); 
    a partition (Fig 2, sponge 18 necessarily sits on a partition within recess 19) within the cavity and dividing the cavity into a first compartment (Fig 2, upper recess 19) and cavity second compartment (lower portion of 12 is a female thread recess - col 2, line 41); and 
    a lid (Fig 2, hinged 15 lid 14) configured to engage (Fig 2, feature 16 of lid 14 goes into 17 in the rim of 19) the housing, the lid being movable between an open position (Fig 2 shows lid 14 open) providing access to the first compartment and a closed position (Fig 1 shows lid 14 closed) sealing the first compartment,
    the lid including a lip (Fig 3, locking tab 16) projecting away from an interior surface of the lid (interior surface of lid) and extending at least partially around a perimeter of the interior surface of the hinged lid (Fig 3 shows 16 extending partially around a perimeter of the lid interior surface), the lip contacting an interior surface of the housing when the hinged lid is in the closed position (Fig 1).

Regarding claim 18, Vetter further teaches the housing (Fig 2, 19,18,14,15) comprises: 
    an open edge (Fig 4, bottom edge of 12) at an opening (Fig 2, the opening at where the female threads engage) to the second compartment (lower portion of 12 is a female thread recess - col 2, line 41), the open edge including 
    a lip (Fig 2, lip extends from bottom edge of 12 so as to match flush with the ledge shown for 20 (between the outside surface of 20 and the outer surface of 21)) configured to engage (Fig 4, shows cited lip and ledge engaged) a body (Fig 4, portion of 20 that is showing) of the container (Fig 2, container 10).

Regarding claim 19, Vetter further teaches the lid is a hinged lid (Fig 2, hinged 15 lid 14), the hinged lid monolithically formed (Figure 2 shows the lid 14 is seamlessly formed with 19 within 12 through hinge 15) with the housing (Fig 2, 19,18,14,15).

Regarding claim 20, Vetter further teaches the housing (Fig 2, 19,18,14,15) is configured to engage (Fig 2, “female threads on the lower portion of upper case 12” - col 2, line 41; cited housing is integral with upper case 12 such that the cited housing engages the cited neck portion) a neck portion (Fig 2, portion of 20 that has feature 21) of the container (Fig 2, container 10), and 
    to receive the neck portion within the second compartment (lower portion of 12 is a female thread recess - col 2, line 41; where the female thread necessarily receives male thread 21).

Regarding claim 23, Vetter further teaches the lid (Fig 2, hinged 15 lid 14) includes a living hinge (Fig 2, hinge 15 is seamlessly formed between 14 and 12 and relatively thinner than 14, thereby making it a living hinge).

Regarding claim 24, Vetter further teaches the housing (Fig 2, 19,18,14,15) defines an opening (Fig 2, opening formed by upper recess 19) in a top surface (Fig 2, top surface of a rim of 12), 
    the lid (Fig 2, hinged 15 lid 14) covering the opening in the closed position, and 
    the partition (Fig 2, sponge 18 necessarily sits on a partition within recess 19) extends from an edge (Fig 2, upper inner edge of 12) of the opening and forms a cup-shaped recess (Fig 2, upper recess 19 is shown cup-shaped; examiner interprets ‘cup-shape’ as ‘cylindrical’) so as to define the first and second compartments (Fig 2, upper recess 19; lower portion of 12 is a female thread recess - col 2, line 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter in view of US Pat 5361918 issued to Mason (hereinafter “Mason”).
Regarding claim 8, Vetter further teaches the cap (Fig 4, upper case 12) is configured to engage at least a portion (Fig 2, a portion of 20 that engages part of 12) of the body portion (Fig 4, portion of 20 that is showing) of the base (Fig 2, lower case 20),

But does not explicitly disclose that the configuration of engagement is a snap-fit. 
    Mason, however, teaches a cap (Fig 1, cap 16) configured to engage at least a portion (Fig 1, portion of peripheral groove 12a) of a body portion (Fig 1, portion of cap 12) of a base (Fig 4, bottle 10 with cap 12 from Figure 1) is a snap-fit (Fig 2, interior lip 22 necessarily is an open edge that “snap fits” 12a - col 2, lines 57-58). 

The purpose of a snap fit configuration is to be more easily assembled and disassembled for cleaning and packing by parents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement configuration of Vetter with a snap-fit configuration as taught by Mason in order to advantageously provide adults with quicker assembly and disassembly times involved in cleaning and refilling contents of the storage lid for their hectic lives.

Regarding claim 9, Vetter/Mason as detailed above already includes all limitations, including from Mason the body portion (Fig 1, cap 12) that includes a groove (Fig 1, peripheral groove 12a), and the cap (Fig 1, cap 16) that includes an open edge (Fig 2, interior lip 22 is an open edge) configured to engage the groove so as to create a snap-fit (22 snap fits 12a - col 2, lines 57-58). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vetter in view of US Pat 5038957 issued to Gross (hereinafter “Gross”).
Regarding claim 22, Vetter does not explicitly disclose the housing (Fig 2, 19,18,14,15) is a particular shape.
    Gross, however, teaches a housing (Fig 2, housing space defined by wall 40, walls 42 and peripheral oval wall 34) within a lid (Fig 3, closure 30) that is one (examiner chooses “one oval” shape) of oblong, oval, rectangular, hexagonal, and octagonal.

The purpose of an oval shaped housing within a lid is to fit a typical container (col 3, lines 50-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid housing shape of Vetter to be ovular as taught by Gross in order to advantageously be easily adapted to a typical container, thereby maximizing market usability to therefore increase profit potential. Additionally, common use or typical items have known processes of making, which reduces time for employed manufacturers to learn and produce the item, saving time to efficiently supply market demands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733